Name: Commission Regulation (EC) NoÃ 368/2008 of 24 April 2008 fixing the export refunds on syrups and certain other sugar products exported without further processing
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 25.4.2008 EN Official Journal of the European Union L 113/5 COMMISSION REGULATION (EC) No 368/2008 of 24 April 2008 fixing the export refunds on syrups and certain other sugar products exported without further processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in the sugar sector (1), and in particular the second subparagraph of Article 33(2) thereof, Whereas: (1) Article 32 of Regulation (EC) No 318/2006 provides that the difference between prices on the world market for the products listed in Article 1(1)(c), (d) and (g) of that Regulation and prices for those products on the Community market may be covered by an export refund. (2) Given the present situation on the sugar market, export refunds should therefore be fixed in accordance with the rules and certain criteria provided for in Articles 32 and 33 of Regulation (EC) No 318/2006. (3) The first subparagraph of Article 33(2) of Regulation (EC) No 318/2006 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund according to destination. (4) Refunds should be granted only on products that are allowed to move freely in the Community and that comply with the requirements of Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2). (5) Export refunds may be set to cover the competitive gap between Community and third country's exports. Community exports to certain close destinations and to third countries granting Community products a preferential import treatment are currently in a particular favourable competitive position. Therefore, refunds for exports to those destinations should be abolished. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 1. Export refunds as provided for in Article 32 of Regulation (EC) No 318/2006 shall be granted on the products and for the amounts set out in the Annex to this Regulation subject to the conditions provided for in paragraph 2 of this Article. 2. To be eligible for a refund under paragraph 1 products must meet the relevant requirements laid down in Articles 3 and 4 of Regulation (EC) No 951/2006. Article 2 This Regulation shall enter into force on 25 April 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). Regulation (EC) No 318/2006 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 October 2008. (2) OJ L 178, 1.7.2006, p. 24. Regulation as last amended by Regulation (EC) No 1568/2007 (OJ L 340, 22.12.2007, p. 62). ANNEX Export refunds on syrups and certain other sugar products exported without further processing applicable from 25 April 2008 Product code Destination Unit of measurement Amount of refund 1702 40 10 9100 S00 EUR/100 kg dry matter 27,39 1702 60 10 9000 S00 EUR/100 kg dry matter 27,39 1702 60 95 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,2739 1702 90 30 9000 S00 EUR/100 kg dry matter 27,39 1702 90 71 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,2739 1702 90 95 9100 S00 EUR/1 % sucrose Ã  100 kg of net product 0,2739 1702 90 95 9900 S00 EUR/1 % sucrose Ã  100 kg of net product 0,2739 (2) 2106 90 30 9000 S00 EUR/100 kg dry matter 27,39 2106 90 59 9000 S00 EUR/1 % sucrose Ã  100 kg of net product 0,2739 NB: The destinations are defined as follows: S00  All destinations with the exception of: (a) third countries: Andorra, Liechtenstein, the Holy See (Vatican City State), Croatia, Bosnia-Herzegovina, Serbia (), Montenegro, Albania and the former Yugoslav Republic of Macedonia; (b) territories of the EU Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the Communes of Livigno and Campione dItalia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible and not forming part of the customs territory of the Community: Gibraltar. (1) Including Kosovo, under the aegis of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999. (2) The basic amount is not applicable to the product defined under point 2 of the Annex to Commission Regulation (EEC) No 3513/92 (OJ L 355, 5.12.1992, p. 12).